On Motion to Dismiss.
OVERTON, J.
This case is similar in all respects to that of Johnson Walker v. Superior Brass & Copper Foundry Co., No. 25481 (La.) 94 South. 139,1 this day decided, except that instead of being a suit for damages under article 2315 of the Civil Code, it is one for compensation in the sum of $5,184, under the Employers’ Liability Act (Act No. 20 of 1914). The plaintiff appealed to this court from an adverse judgment, as he did in the case above mentioned; and, as in that ease, he is met with a motion to dismiss thé appeal for want of jurisdiction. He resists the motion to dismiss, but requests, should we hold that we are without jurisdiction, then that we transfer the appeal to the Court of Appeal for the Parish of Orleans. Defendants resist the request to transfer, as in the case above mentioned, and for the same reasons.
As the appeal was granted after the adoption of the Constitution of 1921, this court is without jurisdiction to decide the issues brought up by the appeal, since it has no appellate jurisdiction in suits for compensation, under any Employers’ Liability Act, where the appeal was granted after the adoption of the present Constitution, irrespective of the amount involved. Section 10 of article 7 of Constitution of 1921. However, the Court of Appeal for the Parish of Orleans has appellate jurisdiction in the case. Section 29 of article 7 of Constitution of 1921.
In respect to the disposition to be made of the appeal, as- the issues in that regard are the same as those presented in the case this day decided, and above mentioned, between the same parties, the same disposition will be made of the appeal, as was made in that ease, and for the same reasons.
It is therefore ordered and decreed* that this case be transferred to the Court of Appeal for the Parish of Orleans, to be there disposed of'as provided by law.

 Ante, p. 626.